United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0627
Issued: June 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 25, 2017 appellant filed a timely appeal from a September 20, 2016 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on August 3, 2016.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its September 20, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision; therefore, this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On August 3, 2016 appellant, then a 64-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that on that same date he sustained a neck sprain when a
private vehicle hit his vehicle head-on in a front-end collision. The incident was recorded as
having occurred at 1:00 a.m. on Route 83 North and 3rd Avenue in Bensenville, Illinois.
Appellant’s routine work hours were noted as Monday through Friday from 6:30 p.m. to 3:00
a.m. He stopped work and received medical care on the date of injury. On the reverse side of
the claim form, appellant’s supervisor checked a box marked “yes” indicating that his knowledge
of the facts about the injury comported with appellant’s statements and that the injury was not
caused by a third party.
An August 3, 2016 Elmhurst Memorial Healthcare emergency department report related
that appellant sought treatment on that same date with Dr. Kevin P. Keron, a Doctor of
Osteopathic Medicine, following a motor vehicle accident. He was diagnosed with lumbar and
thoracic strain and released from care.
By letter dated August 15, 2016, OWCP informed appellant that the evidence of record
was insufficient to establish that he actually experienced the incident or employment factor
alleged to have caused injury, there was no diagnosis of any condition, nor was there a
physician’s opinion as to the cause of his injury. It provided a questionnaire for completion and
requested that he submit a response in order to substantiate the factual basis of his claim.
Appellant was afforded 30 days to provide the requested information.
On August 19, 2016 appellant responded to OWCP’s development letter stating that his
postal vehicle was hit head on by an oncoming vehicle. He also noted that he had no prior
injuries.
By decision dated September 20, 2016, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the August 3, 2016 employment incident occurred as
alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4

3

Gary J. Watling, 52 ECAB 278 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

2

In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
he or she must submit sufficient evidence to establish that he or she experienced a specific event,
incident, or exposure occurring at the time, place, and in the manner alleged. He or she must
also establish that such event, incident, or exposure caused an injury.6 Once an employee
establishes that he or she sustained an injury in the performance of duty, he has the burden of
proof to establish that any subsequent medical condition or disability from work for which he or
she claims compensation is causally related to the accepted injury.7
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.8 The phrase
sustained while in the performance of duty in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment.9
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be said to be engaged in his master’s business, at a place when he may
reasonably be expected to be in connection with his employment and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto.10 In
deciding whether an injury is covered by FECA, the test is whether, under all the circumstances a
causal relationship exists between the employment itself or the conditions under which it is
required to be performed and the resultant injury.11

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
7

Supra note 3.

8

5 U.S.C. § 8102(a).

9

See Valerie C. Boward, 50 ECAB 126 (1998).

10

T.F., Docket No. 08-1256 (issued November 12, 2008); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006);
Eugene G. Chin, 39 ECAB 598 (1988).
11

See Mark Love, 52 ECAB 490 (2001).

3

ANALYSIS
The Board finds that appellant failed to establish that he sustained a neck injury in the
performance of duty on August 3, 2016, as alleged.
Appellant has not provided sufficient detail to establish that a traumatic incident occurred
as alleged.12 On his Form CA-1 he stated that he sustained a neck sprain on August 3, 2016
when a private vehicle hit his vehicle in a head-on collision. The Board notes that appellant’s
description of the traumatic incident is vague and fails to provide any specific detail or evidence
establishing that the motor vehicle accident occurred as alleged.13
Appellant’s August 19, 2016 response to OWCP’s development letter also fails to
provide sufficient detail regarding the traumatic incident. His statement that he was hit head on
by an oncoming vehicle is generalized and fails to establish fact of injury.14 The record does not
contain a police report describing the incident. By failing to submit evidence which establishes
the employment incident and circumstances surrounding his alleged injury, appellant has not met
his burden of proof to establish a traumatic injury as alleged while in the performance of duty.15
While the August 3, 2016 Emherst Memorial Healthcare report documents treatment for
a motor vehicle accident on that date, the Board finds that it is also insufficient to establish fact
of injury. While this document has some connection to appellant’s claim, it is not relevant to the
issue for which OWCP denied the claim, the failure to establish that the traumatic incident
occurred as alleged.16 The report noted that appellant was involved in a motor vehicle accident
and treated for a lumbar and thoracic sprain yet failed to establish the factual element of
appellant’s claim.17 Further, the report was not signed by a treating physician to establish a firm
medical diagnosis.18
Thus, the Board finds that the record lacks factual evidence to support appellant’s
allegation that he sustained an injury on August 3, 2016, in the performance of duty as alleged.19

12

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

13

See C.E., Docket No. 17-0106 (issued April 20, 2017).

14

P.T., Docket No. 14-598 (issued August 5, 2014).

15

A.H., Docket No. 16-0888 (issued August 4, 2016).

16

David J. McDonald, 50 ECAB 185 (1990).

17

B.S., Docket No. 13-405 (issued July 18, 2013).

18

To establish a firm medical diagnosis and causal relationship, appellant must submit a physician’s report in
which the physician reviews the established incident or factors of employment alleged to have caused his condition
and, taking these factors into consideration, as well as findings upon examination and appellant’s medical history,
explain how the incident or factors of employment caused or aggravated any diagnosed condition, and present
medical rationale in support of his opinion. C.B., Docket No. 08-1583 (issued December 9, 2008).
19

David R. Clark, Docket No. 16-0083 (issued March 8, 2016).

4

On appeal appellant argues that his injury was work related and submitted additional
evidence in support of his claim. As previously noted, this evidence cannot be considered by the
Board as it was not submitted prior to OWCP’s September 20, 2016 decision.20
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury in
the performance of duty on August 3, 2016.
ORDER
IT IS HEREBY ORDERED THAT the September 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 28, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

20

Supra note 2.

5

